NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

RONALD BELTON,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3216
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Ronald Belton, pro se.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.